Citation Nr: 0023400
Decision Date: 08/31/00	Archive Date: 11/03/00

DOCKET NO. 95-19 085               DATE AUG 31 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend

INTRODUCTION

The veteran had active military service from July 1968 to May 1972.

This matter is on appeal to the Board of Veterans' Appeals (the
Board) from a November 1993 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
The Board in May 1997 and December 1999 remanded the case for
further development.

REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disease or injury incurred
in or aggravated by active service. 38 U.S.C.A. 1110 (West 1991).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein.

This may be accomplished by affirmatively showing inception or
aggravation during service or through the application of statutory
presumptions. Each disabling condition shown by a veteran's service
records, or for which he seeks a service connection must be
considered on the basis of the places, types and circumstances of
his service as shown by service records, the official history of
each organization in which he served, his medical records and all
pertinent medical and lay evidence. Determinations as to service
connection will be based on review of the entire evidence of
record, with due consideration to the policy of the Department of
Veterans Affairs to administer the law under a broad and liberal
interpretation consistent with the facts in each individual case.
38 C.F.R. 3.303(a) (1999).

In determining whether an injury or disease was incurred in or
aggravated in service, the evidence in support of the claim is
evaluated based on the places, types and circumstances of service
as shown by service records, the official history of each
organization in which the veteran served, the veteran's medical
records, and all

- 3 -

pertinent medical and lay evidence. 38 U.S.C.A. 1154(a) (West
1991); 38 C.F.R. 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the
presumptive period under 3.307) so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes.

This rule does not mean that any manifestation of joint pain, any
abnormality of heart action or heart sounds, any urinary findings
of casts, or any cough, in service will permit servile connection
of arthritis, disease of the heart, nephritis, or pulmonary
disease, first shown as a clear-cut clinical entity, at some later
date.

For the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "Chronic." When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, etc.),
there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition
noted during service (or in the presumptive period) is not, in
fact, shown to be chronic or where the diagnosis of chronicity may
be legitimately questioned. When the fact of chronicity in service
is not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b).

Service connection for post-traumatic stress disorder requires
medical evidence establishing a clear diagnosis of the condition,
credible supporting evidence that the claimed inservice stressor
actually occurred, and a link, established by medical evidence,
between current symptomatology and the claimed inservice stressor.
If the claimed stressor or is related to combat, service department
evidence that the veteran engaged in combat or that the veteran was
awarded the Purple Heart, Combat Infantryman Badge, or similar
combat citation will be accepted, in the

- 4 -

absence of evidence to the contrary, as conclusive evidence of the
claimed inservice stressor. Additionally, if the claimed stressor
is related to the claimant having been a prisoner-of-war, prisoner-
of-war experience which satisfies the requirements of Sec. 3.1(y)
of this part will be accepted, in the absence of evidence to the
contrary, as conclusive evidence of the claimed inservice stressor.
38 C.F.R. 3.304(f), effective prior to March 7, 1997.

Service connection for post-traumatic stress disorder requires
medical evidence diagnosing the condition in accordance with Sec.
4.125(a) of this chapter; a link, established by medical evidence,
between current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in- service stressor. .If the evidence establishes that
the veteran was a prisoner-of-war under the provisions of Sec.
3.1(y) of this part and the claimed stressor is related to that
prisoner-of-war experience, in the absence of clear and convincing
evidence to the contrary, and provided that the claimed stressor is
consistent with the circumstances, conditions, or hardships of the
veteran's service, the veteran's lay testimony alone may establish
the occurrence of the claimed in-service stressor. 38 C.F.R.
3.304(f) as amended effective March 7, 1997, 64 Fed. Reg. 32807-
32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to DSM-IV or
is not supported by the findings on the examination report, the
rating agency shall return the report to the examiner to
substantiate the diagnosis. 38 C.F.R. 4.125(a), effective November
7, 1996.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing

- 5 -

in either event, or whether a preponderance of the evidence is
against a claim, in which case, the claim is denied. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

In the consideration of appeals, the Board is bound by applicable
statutes, regulations of the Department of Veterans Affairs, and
precedent opinions of the General Counsel of the Department of
Veterans Affairs. The Board is not bound by Department manuals,
circulars, or similar administrative issues. 38 C.F.R. 19.5.

Analysis

The veteran's service medical records show that an examiner
reported an impression of anxiety when he was seen initially in
February 1969 for a cough and also requested medication for sleep.
He was seen the next day and described as nervous and immature
being worried about physical problems and thinking that he had
tuberculosis. In January 1972 an examiner's impression was
situational (functional) anxiety with somatization for his
complained of vomiting and spitting up blood and reportedly vague
story of "nervous stomach" that the examiner interpreted as
situational reaction. The May 1972 separation medical examination
shows that he was found normal psychiatrically on clinical
evaluation and no psychiatric diagnosis was reported in the summary
of defects and diagnoses. He gave a history of nervous trouble,
depression or worry that the examiner's elaboration indicated was
job related. This information was also found in the significant or
interval history section on the examination report form.

The veteran first mentioned PTSD in a March 1992 application for VA
benefits. VA medical records beginning in 1986 were received that
showed a reference to

- 6 -

anxiety in 1991. The veteran in early 1992 reported that he was
nervous initially 20 years ago in Vietnam when a cab driver held
him at knifepoint. The examiner found the veteran in need for
further evaluation and clinical record entries in April 1992 report
anxiety and question bipolar affective disorder but no mention of
PTSD.

The RO in May 1992 sent the veteran a letter asking for a detailed
description of the traumatic incidents and medical evidence. The
veteran in July 1992 wrote that he did not lose any friends in
Vietnam but recalled men killing each other and seeing a child
killed by her father. He also mentioned being shot at in the
street. Other information reviewed in the military discharge
upgrade proceeding was also obtained. There is no reference to a
combat stressor in his recollection of events he believed were
stressors.

On a VA psychiatric examination in 1993, the veteran recalled that
in Vietnam he witnessed a taxicab driver kill a passenger
apparently in a fare dispute. He recalled seeing a child strangled
in a village he visited with his Vietnamese girlfriend. Noted was
his recollection of shock and disbelief at these events. The
examiner's diagnostic impression was PTSD. Once again noncombat
incidents were recalled as stressors. His testimony was directed to
these incidents and he did not report any combat related stressors
and at the Board hearing. He identified his girlfriend in Vietnam
as the only witness to the incidents.

VA medical records beginning in 1996 report in late 1996 and early
1997 anxiety not otherwise specified and history of PTSD. An August
1997 record entry noted hat he was seen :in the mental health
clinic for PTSD. A mental health clinic report in January 1998
shows the impression of anxiety disorder not otherwise specified
and history of PTSD.

On a VA psychiatric examination in early 1999, the veteran
mentioned his living arrangement in Vietnam. According to the
report he did not recall exposure to enemy rocket or mortar attacks
or exchanging small arms fire with the enemy. Once again he related
the incident where a taxicab driver reportedly shot a

- 7 -

Caucasian passenger and the civilian strangling incident. The
examiner noted earlier clinical record reference to PTSD. The
examiner concluded that based on the veteran's self report he met
the criteria for PTSD. No further diagnostic tests were deemed
indicated. The pertinent diagnoses were PTSD and personality
disorder.

After the Board remand in 1999, the RO in late December 1999 sent
the veteran a letter at his address of record asking him to provide
the names of treatment providers and a detailed statement of
claimed stressors. In April 2000, the RO issued a supplemental
statement of the case, which advised the veteran that there was no
new evidence on which to base a favorable decision. He was advised
that the RO had not received a response to the December 1999 letter
and of the opportunity to comment on the information provided. The
record shows that the claims folder was returned to the Board in
August 2000, without any communication from the veteran of record.

The evidence presented to the Board was sufficient to find the
claim well grounded under the applicable legal standard. However
the veteran's failure to cooperate has not been justified. There is
no argument from the veteran or his representative regarding good
cause in failing to respond to the Board's request for evidence
believed to be necessary for a decision on the merits of his claim.
The RO conscientiously sought to develop the claim through contact
with the veteran at his known address. His situation is clearly
different from that presented in Hyson v. Brown, 5 Vet. App. 262,
265 (1993). The veteran's whereabouts appears established. The
record does not confirm that correspondence addressed to the
veteran by the RO pursuant to the 1999 remand has been returned as
undelivered. 38 C.F.R. 3.1(q). The Board observes that the RO
supplemental statement of the case advised the veteran that
evidence asked for was not available for consideration. The
veteran's failure to respond to this in any manner to indicate he
might have had good cause for not providing the evidence allows the
Board to reasonably conclude that none existed. The recent RO
correspondence was not returned as undelivered, the veteran has not
offered any information indicating that his current address has

- 8 -

changed. The duty to assist is not always a one-way street. Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991).

The RO in late 1999 addressed a letter to the veteran at his last
known address in Front Royal, Virginia to obtain information
regarding medical treatment for PTSD and information regarding
stressors to assist in any attempt to confirm them. The RO in April
2000 issued a supplemental statement of the case to the veteran at
his Front Royal, Virginia address and it was not returned to the
RO.

The record here contains the essential information for a
determination of whether there was good reason to excuse the
failure to cooperate. The facts of this case do not appear to
justify additional delay in arriving at a decision. For example,
there is no evidence to suggest that the veteran's whereabouts are
unknown or that he is at another address. He did not respond to a
request for assistance. As noted previously he has not offered any
reason for the failure to cooperate. Given the presumption of
regularity of the mailing of VA correspondence, and considering the
fact that the veteran has never contacted the RO to offer any
explanation for not cooperating, or to indicate he intended to
comply with the development request, the argument could be made
that his inaction in assisting to develop pertinent facts is
evidence that he has abandoned the claim. The Board believes that
anyone at his address of record would have alerted him to the VA
correspondence, or advised VA that his whereabouts were unknown in
view of the report of contact in 1999, if the did not reside there.
However, the Board believes it is obligated to decide the well
grounded claim on the merits based on the current record. ). In the
absence of clear evidence to the contrary, the law presumes the
regularity of the administrative process. Mindenhall v. Brown, 7
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App.
62, 64-65 (1992)) (citing to United States v. Chemical Foundation,
Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).

To establish service connection for PTSD the three elements
necessary are: 1) a current medical diagnosis of PTSD; 2) credible
supporting evidence that the claimed in-service stressor actually
occurred; and 3) medical evidence of a causal nexus between current
symptomatology and the specific claimed in-service stressor.

- 9 -

To well ground the claim would of course requires a somewhat less
burdensome showing from time veteran. Here, the claim is well
grounded as there is a diagnosis of PTSD linked to events reported
to have occurred in service. Cohen v. Brown, 10 Vet. App. 128, 137
(1997).

The recent amendment of 3.304 was intended to correct certain
regulatory deficiencies principally regarding PTSD claims based
upon combat stressors. Also in Cohen it was pointed out that the
1996 amending of VA rating criteria pertaining to mental disorders
included adoption of the nomenclature of DSM-IV (American
Psychiatric Association, Diagnostic and Statistical Manual of
Mental Disorders, Fourth Edition, 1994), and that 3.304(f) did not
specifically set forth any requirements regarding the sufficiency
of a stressor and the adequacy of symptomatology to support a
diagnosis of PTSD. The amendment required that the medical evidence
diagnosing PTSD comply with 38 CFR 4.125(a), which requires that
diagnoses of mental disorders conform to DSM-IV.

The record shows the veteran was afforded VA examination in 1999
and does have the PTSD diagnosis. The examiner presumably was aware
of the applicable diagnostic criteria then in effect and took them
into account. Cohen, 10 Vet. App. at 140. The recent changes to
3.304(f) would not require a remand since the presumption is that
the examiners considered the current criteria that are more liberal
regarding the stressor criteria. Id. at 141. Further, the claimed
stressors though not corroborated were viewed by examiners as
sufficient to support the diagnosis and other elements in the PTSD
diagnostic formulation apparently were met. The veteran's
assertions are presumed true for the limited purpose of well
grounding the claim.

The evidentiary considerations to establish service connection of
PTSD in an adjudication on the merits are somewhat different from
those in determining well groundedness. Prior to the early 1990's
there was no indication in the record of PTSD, but VA examiners
concluded that PTSD was shown. The diagnosis did not seem equivocal
but the VA examiner in 1999 noted the deference given to the
veteran's self reported history. Thus PTSD appears in the forefront
and a diagnosis

- 10 -

of PTSD meeting established criteria is an essential element to
establish service connection.

The Board is bound by the regulations and the implied standard of
proof for service connection under section 3.304(f). See for
example Patton v. West, 12 Vet. App. 272, 280 (1999). Whether the
diagnosis with respect to PTSD linked to service is established
would seem to require confirmation of alleged noncombat stressors
and such evidence is not of record. The Board will note that the
veteran has mentioned the events he believes support is claim and
these are not linked to combat. As noted previously VA examiners
found PTSD linked to service.

The Board recognizes that corroboration of the noncombat stressors
that are civilian in nature may not be a part of any official
military record. See for example Cohen, 10 Vet. App. at 134
regarding the limitations of official record sources in
corroborating claimed civilian incidents. In claims such as the
veteran's, "credible supporting evidence that the claimed in[-
]service event actually occurred" cannot be provided by medical
opinion based on post-service examination. Moreau v. Brown, 9 Vet.
App. 389, 394-96 (1996).

The special obligation in personal-assault cases to assist a
claimant in producing corroborating evidence of an in-service
stressor is unique to that type of claim and the above categorical
statement recited in Cohen and Moreau, and other cases where they
may have been echoed, is not operative in that limited situation.
Thus in the context of discussing PTSD diagnoses other than those
arising from personal assault the general rule applied is that
something more than medical nexus evidence is required to fulfill
the requirement for credible supporting evidence and that an
opinion by a mental health professional based on a post service
examination of the veteran cannot be used to establish the
occurrence of the stressor. See for example Patton, supra. Nor can
the noncombat related stressor be established solely by the
veteran's lay testimony. Cohen, 10 Vet. App. at 142.

Under the controlling regulation, there must be credible supporting
evidence that the claimed in-service stressor actually occurred. 38
C.F.R. 3.304(f). In addition,

- 11 -

the Court in Patton noted that evidence need only be in relative
equipoise to prevail on the question of the existence of the
stressor. There is not currently of record evidence from collateral
sources to corroborate reported noncombat related stressors. The
recent decision in Patton clearly alters the landscape in the
adjudication of claims of service connection for PTSD based upon
personal assault, but not the adjudication here in view of the
facts of this case. See also Doran v. Brown, 6 Vet. App. 283, 289
(1993).

The current standard for adjudication of claims such as the
veteran's on the merits requires that consideration be given to
developing corroborating evidence and a discussion of the
application of the-benefit-of-the-doubt rule. See for example the
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen, 10 Vet.
App. at 142-43 and Gaines v. West, 11 Vet. App. 353, 358-60 (1998).
The Board remand in 1999 told the veteran of the necessity of
information to corroborate the noncombat stressors. His failure to
provide the information, or indicate that it would be forthcoming
from the person he identified as a witness, places his case with
those having only the claimant's recollection as support. Such
evidence is not sufficient to corroborate a claimed noncombat
stressor and as a result, the Board finds the evidence
preponderates against service connection.

ORDER

Service connection for PTSD is denied.

Mark J. Swiatek
Acting Member, Board of Veterans' Appeals

- 12 - 



